Citation Nr: 1416373	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

Entitlement to service connection for lower lip squamous cell carcinoma with neck metastasis, lymph node excision, and scarring.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2012, the Veteran testified at a videoconference hearing at the RO before a Veterans Law Judge of the Board.  That presiding judge subsequently referred the case for a medical expert opinion for further development.  Since that referral, the judge retired from the Board and the Veteran has indicated he wants another hearing.  In accordance with this request the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As noted above, in May 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge.

In a March 2014 correspondence, the Veteran was informed that the Veterans Law Judge who held the hearing was no longer employed at the Board and that he had a right to another hearing.  The Veteran responded that he wished to be scheduled for a videoconference hearing. 

Because the Veterans Law Judge who held the May 2012 hearing is no longer at the Board, the Veteran is entitled to another hearing.  See 38 U.S.C.A. §7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).





Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Des Moines, Iowa RO, pursuant to his March 2014 request.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



